Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. Radow et al (US 2009/0011907) is considered to be the closest art of record. As discussed in the non-final rejection of parent application 16/101,712: Radow teaches (see FIG 1): 1. A system for providing a virtual exercise place, which is connected to terminals comprising a camera and a microphone and fitness equipment capable of calculating exercise distances and transmits an image of a virtual exercise place to the terminals, the system comprising: an image information database in which location-based image data related to a virtual exercise place is stored; a participant setting unit transmitting to a second terminal a signal asking an exercise participation intention received from a first terminal and receiving an exercise participation approval signal from the second terminal; an image data controller selecting from the image information database location- based image data related to a virtual exercise place received from the first terminal and transmitting the selected location-based image data to the first terminal and the second terminal, displaying in the first terminal and the second terminal an image corresponding to an exercise start location received from the first terminal or the second terminal, receiving exercise distance information calculated by a first fitness equipment and a second fitness equipment, and displaying in the first terminal and the second terminal an image corresponding to a virtual current location, the virtual current location being the location moved by the exercise distance from the exercise start location; and a video chatting controller receiving from the first terminal and the second terminal video data of a first user using the first terminal and a second user using the second terminal, photographed by the cameras of the first terminal and the second terminal, and audio data comprising voices of the first user and the second user, recorded by the microphones of the first terminal and the second terminal, transmitting the video data and audio data of the first user to the second terminal, and transmitting the video data and audio data of the second user to the first terminal, (all as discussed in paragraph [0174] of Radow, which reads: 

Simulation of a group ride may include a side-to-side position of one or more riders in addition to the overall position of the riders on the virtual course.  Inclusion of side-to-side position control permits riders to pass, draft, and block other riders to further simulate an actual group ride.  In a group riding situation, the controller may also generate visual images of one or more other riders 354 so that each rider can see the other riders in front of him or her on display screen 351.  Each user/rider may choose which, if any, of the other users/riders to display on screen 50.  Thus, if several individuals in an exercise class wish to simulate riding with one another (and the instructor), the individuals can select one another for display to create a small virtual group of users/riders.  Similarly, a group of users/riders at different physical locations may select one another for riding in a virtual group [these sentences describing selection of participants corresponds to the instantly claimed participant setting unit].  In addition to the visual display 350, each bike may include one or more speakers 371 and a microphone 372 (or headset) that permits users/riders at remote locations to communicate with one another.  Still further, the instructor 300 and/or other users may have a video camera or the like configured to generate images of the instructor 300 and/or users that can be shown on a display 350 to other users.  In this way, visual and audio data of both the actual (stationary) instructor 300 and/or rider and the virtual instructor and/or users/riders can be transmitted to other users/riders) 

wherein when a virtual current location of a third terminal to which the first terminal did not transmit a signal asking an exercise participation intention (a rider initially choosing to display no one on their screen as discussed in the above paragraph) is close to the virtual current location of the first terminal or the second terminal (e.g. in the same class and/or virtual course as discussed in the above Radow paragraph), the video chatting controller receives from the third terminal video data of a third user using the third terminal (so that it can be passed to group members desiring to view the third terminal), photographed by the camera of the third terminal, and audio data comprising voices of the third user, recorded by the microphone of the third terminal, transmits the video data and audio data of the third user to the first terminal and the second terminal, and transmits the video data and audio data of the first user and the second user to the third terminal (so that the third terminal user can decide to view the other users if desired; see audio/visual features of the terminals as discussed in the above Radow paragraph), and wherein when the third terminal transmits a joint signal to the first terminal or the second terminal through the participant setting unit (so that the other terminals can see, hear, and participated with the third user), the video chatting controller displays in the third terminal an image corresponding to the virtual current location of the first terminal and the second terminal (when all three are riding together on the virtual course).

Radow does not teach the instantly claimed selection image data controller which displays selection image data on a part of the exercise place image data displayed on the first terminal, and when the selection 25image data is selected through the first terminal, displays on 63Docket No. 616694 the first terminal content according to the selection image data. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784